              Case 2:19-cv-02522-JAM-DB Document 45 Filed 08/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     GREAT AMERICAN INSURANCE                       CASE NO.: 2:19-CV-02522-JAM-DB
12
     COMPANY, an Ohio corporation,

13
                    Plaintiff,                      ORDER TO DISMISS CASE WITH
                                                    PREJUDICE AND RETAIN
14
     v.                                             JURISDICTION

15
     J.R. CONKEY & ASSOCIATES, INC., a              Action Filed: December 16, 2019
     California corporation;                        Trial Date: None
16
     MARY L. CONKEY, an individual;

17
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28

     {2519 26565}                               1
                    ORDER TO DISMISS CASE WITH PREJUDICE AND RETAIN JURISDICTION
              Case 2:19-cv-02522-JAM-DB Document 45 Filed 08/24/20 Page 2 of 2


 1            PURSUANT to the Stipulation to Dismiss Case with Prejudice pursuant to Federal
 2   Rule of Civil Procedure 41(a)(2) by and between Plaintiff Great American Insurance
 3   Company, an Ohio corporation (“Plaintiff”) and Defendant J.R. Conkey & Associates,
 4   Inc., a California corporation, and Defendant Mary Conkey (hereinafter “Defendants”)
 5   (collectively referred to herein as the “Parties”), and good cause appearing therefor:
 6            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
 7            1. The above captioned case is hereby dismissed with prejudice.
 8            2. Each Party shall bear its own attorneys’ fees, costs and expenses incurred in the
 9   case.
10            3. The Court shall retain jurisdiction to enforce the terms of the Parties’ August 21,
11   2020 Settlement Agreement pending completion of the payments required thereunder
12   until March 1, 2022, or thereafter as requested by Plaintiff in the event that any payments
13   owed thereunder remain outstanding beyond March 1, 2022.
14            IT IS SO ORDERED.
15

16

17   DATED: August 21, 2020                             /s/ John A. Mendez____________
18
                                                        John A. Mendez
                                                        United States District Court Judge
19

20

21

22

23

24

25

26

27

28

     {2519 26565}                                   1
                    ORDER TO DISMISS CASE WITH PREJUDICE AND RETAIN JURISDICTION
